Citation Nr: 0216206	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  96-44 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and [redacted]




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1946 to May 1960.

This appeal arises from rating decisions of the Boston, 
Massachusetts Regional 
Office (RO), which denied the appellant's claim for death 
benefits.

The appellant testified before the undersigned member of the 
Board at a March 
1999 Travel Board hearing.  The case was remanded from the 
Board to the RO in 
May 1999 and July 2001 for additional development of the 
evidence and for due process reasons.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.  

2.  The veteran died on February [redacted] 1996 at the age of 66.  
The immediate cause of death was arteriosclerotic vascular 
disease with an approximate interval between onset and death 
of minutes.  No other significant conditions were listed.  An 
autopsy was not performed.

3.  At the time of the veteran's death, service connection 
was in effect for osteomyelitis of the right tibia, evaluated 
as 50 percent disabling; and residuals of a cyst of the spine 
and a cyst of the face, both evaluated as noncompensably 
disabling.  

4.  The veteran's service medical records do not show the 
presence of cardiovascular disease; the record clearly 
demonstrates that the veteran's fatal arteriosclerotic 
vascular disease was not diagnosed prior to the veteran's 
sudden death, more than 35 years following separation from 
service.  

5.  A service-connected disability is not shown to have 
caused or played a material role in producing the veteran's 
death.

6.  There is no competent medical evidence to demonstrate 
that arteriosclerotic vascular disease, which was first 
manifest at the time of death, was related to the service 
connected osteomyelitis of the right tibia.  


CONCLUSION OF LAW

The criteria for the grant of service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 7104 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the appellant 
of any information and evidence needed to substantiate and 
complete a claim.  The appellant was informed in the August 
1996 rating decision of the evidence needed to substantiate 
her claim.  She was provided an opportunity to submit such 
evidence.  In the August 1996, May 2001 and July 2002 
statement and supplemental statements of the case, the RO 
notified the appellant of all regulations relating to her 
claim, informed her of the reasons for which it had denied 
her claim, and provided her additional opportunities to 
present evidence and argument in support of her claim.  In 
addition, the RO sent the appellant a VCAA compliance letter 
in March 2002 in which she was informed as to what VA had 
done to develop the evidence and what evidence VA needed from 
her.  The Board finds that the information provided to the 
appellant specifically satisfies the requirements of 
38 U.S.C.A. § 5103 (West Supp. 2001) in that the appellant 
was clearly notified of the evidence necessary to 
substantiate her claim (to include what evidence VA would 
obtain and what evidence the appellant would obtain).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  All available 
VA outpatient and inpatient treatment records have been 
obtained and all available private medical records have been 
obtained to include those from Dr. Weinstein (the veteran's 
treating physician), and the final hospital summary from 
[redacted] Hospital.  The appellant's claim has been addressed 
by 2 VA examiners who have issued opinions regarding the 
cause of the veteran's death.  Moreover, the appellant has 
presented testimony at a Travel Board hearing.  In addition, 
the Board notes that the claims folder had been unavailable 
when it was misplaced at a clinic; however, the claims folder 
has been found and, most importantly, the veteran's complete 
record was available when a VA examiner reviewed the record 
and issued a medical opinion in October 2001.  In short, VA 
has fulfilled the duty to assist by aiding the appellant in 
obtaining evidence that relates to her claim. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the appellant that would require a 
remand; the appellant's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

The service medical records are silent regarding complaints, 
findings or diagnoses of cardiovascular disability.  On the 
January 1956 reenlistment examination, the heart and vascular 
system were clinically evaluated as normal.  

Medical records show that the veteran was injured and 
hospitalized in December 1959 with a diagnosed fracture of 
the distal right tibia and fibula.  An April 1960 medical 
board report includes a diagnosis of chronic osteomyelitis of 
the right tibia.  

An April to May 1960 hospital report shows that the veteran 
was treated for chronic osteomyelitis.  Blood pressure was 
150/70.  There was no history of major illness.  The veteran 
was in good general health and he denied having complaints 
referable to other major systems.

By rating decision in January 1961, service connection was 
awarded for chronic osteomyelitis.

An October 1961 hospital report shows that the veteran was 
treated for osteomyelitis of the right tibia.  Otherwise, 
physical examination was unremarkable.  

A June 1996 statement from Robert Weinstein, M.D., indicates 
that the veteran presented to the [redacted] Hospital emergency 
room on February 12, 1996.  It was indicated that the cause 
of the veteran's death was cardiac arrest.  He was dead on 
arrival.  An autopsy was not performed.  The veteran had been 
fully disabled due to chronic osteomyelitis of the leg with 
bone grafts and surgery in the past.  The veteran's spouse 
indicated that the death certificate stated that the veteran 
died of atherosclerotic heart disease which, the examiner 
noted, could very well be the case.  The examiner noted that 
there was always the possibility that this was related to his 
chronic osteomyelitis which could lead to deep vein 
thromboses of the leg and a pulmonary embolus.  It was 
further noted that this could not be confirmed as an autopsy 
was not performed, but there was always a possibility.  

A February 1996 report from [redacted] Hospital indicates that 
the veteran had a distant history of osteomyelitis of the 
right foot and hernia repair.  A colonoscopy had been 
performed the previous week without complications.  The 
diagnosis was cardiac arrest and the veteran was dead on 
arrival.  

The veteran's death certificate shows that he died on 
February [redacted] 1996.  The immediate cause of death was 
arteriosclerotic vascular disease with an approximate 
interval between onset and death of minutes.  An autopsy was 
not performed.

In March 1996, the appellant filed a claim for the cause of 
the veteran's death.  She maintained that his death was 
attributable to his service connected disabilities.  

By rating decision in May 1996, service connection for the 
cause of the veteran's death was denied as the evidence 
failed to show that any service connected disability 
materially contributed to cause his death.  A notice of 
disagreement was received in June 1996.

On the October 1996 substantive appeal, the appellant 
indicated that the veteran had a fused ankle due to 
osteomyelitis; that bone and skin grafts were performed in 
1993 for which physicians warned of embolisms; and that the 
veteran could not walk.  Therefore, it was asserted that the 
service connected osteomyelitis was a contributory cause of 
death.

The appellant testified at a March 1999 Travel Board hearing 
that the veteran's legs were always painful; that he never 
had a heart problem before his heart attack; that he never 
suffered from high blood pressure or cholesterol; that she 
thought the veteran suffered an embolism and died quickly; 
and that his physician indicated that there was a possibility 
that the veteran suffered an embolism.

A January 1993 VA hospital summary includes a diagnosis of 
right distal tibia osteomyelitis with right medial ankle open 
draining wound.  

A May 1999 statement from Dr. Weinstein indicates that he had 
seen the veteran sporadically over the last number of years 
for his routine care.  He had been followed closely by VA for 
osteomyelitis.  Dr. Weinstein had also seen the veteran for 
benign colonic polyps that had been removed.  Dr. Weinstein 
indicated that his opinion had not changed.  As the veteran 
was a 66 year old who smoked, it was noted that it could be 
very likely that the veteran had atherosclerotic heart 
disease.  The veteran also had a long standing history of 
osteomyelitis which in theory could have predisposed him to 
develop a deep vein thrombosis which could travel to the 
lungs and cause sudden death in the way of a pulmonary 
embolus.  Dr. Weinstein again stated that this was unprovable 
as an autopsy had not been performed.

An April 1993 VA hospital report shows that a bone graft was 
performed.  Outpatient treatment records from the early 1990s 
include blood pressure readings which were within normal 
limits.  During hospitalization in April 1993, an 
electrocardiogram was interpreted as being within normal 
limits.  A May 1995 comprehensive treatment plan shows that 
the veteran's major health problems were alcoholism and 
osteomyelitis of the right leg and foot.  On examination in 
May 1995, blood pressure was 110/80.

A March 2001 VA medical opinion indicates that the veteran 
had minor obstructive changes on a pulmonary function test 
and in 1993 he had an abnormal blood sugar reading.  Thus, 
the examiner felt that it was evident that the veteran had 
other problems that were not available for review.  It was 
opined that osteomyelitis was not the cause of the veteran's 
sudden death.

An October 2001 VA medical statement indicates that the 
veteran's claims folder had been misplaced but had recently 
been found.  Thus, the examiner was able to review all 
relevant information to render an opinion to include service 
medical records, VA medical records, and records from Dr. 
Weinstein.  The veteran was brought to the emergency room at 
[redacted] Hospital on February [redacted] 1996.  He was pronounced 
dead on arrival apparently following cardiac arrest.  The 
death certificate listed atherosclerotic vascular disease as 
the cause of death occurring within minutes before the 
veteran's demise.  At the time of death, the veteran was 
service connected for chronic osteomyelitis of the right 
tibia.  Following service discharge, the veteran experienced 
a number of exacerbations of chronic osteomyelitis requiring 
surgical debridement and extended treatment with 
antimicrobial drugs.  In January 1993, the veteran underwent 
extensive distal right tibial open wound debridement.  
Following hospitalizations and surgical procedures in January 
and April 1993, the veteran recovered uneventfully with 
substantial resolution of his chronic osteomyelitis which 
continued until the time of his death.  In June 1996 and May 
1999 statements, Dr. Weinstein raised the possibility that 
the veteran developed deep vein thrombosis and the subsequent 
sudden death related to a massive pulmonary embolism.  
Although this was a plausible mechanism for sudden death, the 
examiner opined that it was largely unlikely as well as 
unprovable in this instance.  At the time of the veteran's 
death, his underlying chronic osteomyelitis was quiescent.  
There was no past history of either superficial or deep 
venous thrombosis and no clinical signs or symptoms 
consistent with either condition being present before his 
death.  In the absence of a postmortem examination, the 
possibility of a pulmonary embolism could not be documented.  
The most likely cause of death was a lethal ventricular 
arrhythmia resulting in cardiac arrest and sudden death.  The 
underlying pathophysiologic basis of these events was 
coronary arthrosclerosis also known as coronary artery 
disease complicated by acute rupture of a vulnerable 
atherosclerotic plaque resulting in thrombotic phenomena with 
primary ischemic damage to the heart muscle with resulting 
lethal ventricular arrhythmias and sudden death.  Thus, it 
was the examiner's concluding medical opinion that it was 
unlikely that the veteran's service connected disability 
contributed materially to the veteran's demise.  



Analysis

The veteran died on February [redacted] 1996 at the age of 66.  The 
immediate cause of death was arteriosclerotic vascular 
disease with an approximate interval between onset and death 
of minutes.  No other significant conditions were listed.  An 
autopsy was not performed.  At the time of the veteran's 
death, service connection was in effect for osteomyelitis of 
the right tibia, evaluated as 50 percent disabling; and 
residuals of a cyst of the spine and a cyst of the face, both 
evaluated as noncompensably disabling.  

Service connection will be granted for the cause of the 
veteran's death if a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Service connection will be granted for a disability 
resulting from disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection will be granted for cardiovascular disease if the 
evidence shows that such a disability was manifest to a 
compensable degree within the initial post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Initially, the appellant contends that service connection is 
warranted for the cause of the veteran's death as his chronic 
service connected osteomyelitis either caused or contributed 
significantly to the veteran's death.  In this vein, it is 
contended that bone and skin grafts were performed in 1993 
for which physicians warned the veteran of the possibility of 
embolisms.

The uncontroverted medical record shows that arteriosclerotic 
vascular disease was first discovered at the time of the 
veteran's death in 1996.  This dates the onset of the fatal 
disease process at more than 35 years after separation from 
service.  No medical evidence has been submitted which would 
tend to relate arteriosclerotic vascular disease with disease 
or injury in service.  To the contrary, the service medical 
records are completely silent regarding any cardiovascular 
disability.  After service, the medical record shows that the 
veteran mainly received treatment for osteomyelitis and 
alcoholism.  Blood pressure readings from the early to mid-
1990s were within the normal range as was an 
electrocardiogram.  Dr. Weinstein, the veteran's treating 
physician at the time of death, indicated that the veteran 
did not have any history of cardiovascular disease.  

In addition, there are several medical opinions of record 
relating to the cause of the veteran's death.  Unfortunately, 
for the appellant, none of these opinions support her claim.  
The assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  And while professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Dr. Weinstein submitted statements in June 1996 and May 1999.  
In June 1996, he indicated that there was a possibility that 
the fatal heart disease was related to the veteran's chronic 
osteomyelitis, but he noted that this could not be confirmed 
as an autopsy was not performed.  The May 1999 statement is 
essentially duplicative of the earlier statement.  Dr. 
Weinstein stated that his opinion had not changed.  He noted 
that osteomyelitis could have predisposed the veteran to 
develop a deep vein thrombosis, but he added that this was 
unprovable.  Moreover, he added that in consideration of the 
veteran's age and history of smoking, heart disease was 
likely as well.  

The language used by Dr. Weinstein to the effect that there 
was a "possibility" of a connection between osteomyelitis 
and the cause of the veteran's death does not support the 
appellant's claim because it expresses a mere possibility and 
not probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (a letter from a physician indicating that 
veteran's death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran was 
held to be speculative);  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992) (the Court found evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection);  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).  Thus, the Board finds that Dr. Weinstein's 
statements lack probative value as the Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature or which are not factually supported 
will not sustain a claim.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).   

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  There are 
substantial and significant factors which support the 
acceptance of the 2001 VA medical opinion.  The VA examiner 
who issued the October 2001 VA medical opinion made a point 
of indicating that he had reviewed the veteran's entire 
claims folder.  He accurately recounted the veteran's medical 
history.  The examiner then recounted factors which 
contributed to the formulation of his opinion.  These factors 
include the fact that the veteran's underlying osteomyelitis 
was quiescent at the time of his death; and the fact that the 
veteran had no past history of either superficial or deep 
venous thrombosis or any clinical signs or symptoms 
consistent with either condition before his death.  Based on 
these facts, it was opined that the most likely cause of 
death was a lethal ventricular arrhythmia resulting in 
cardiac arrest and sudden death.  It was thought unlikely 
that the service connected osteomyelitis contributed 
materially to death.  Considering the speculative nature of 
Dr. Weinstein's opinion, it may be accurately stated that 
there is no medical opinion to the contrary of the well 
detailed factually accurate October 2001 VA medical opinion.

In the present case, where the determinative issue involves a 
question of medical causation, competent medical evidence is 
required.  It is beyond the appellant's competence as a lay 
person to assert in writing or through her testimony that the 
veteran's fatal heart disease was related to or was caused by 
the service connected osteomyelitis.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

